Citation Nr: 1725106	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-21 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Service connection for a chronic respiratory disorder, to include lung cancer and asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1963 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 ratings decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board previously remanded this matter in June 2016.  It has now returned for adjudication.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing in August 2016.  The transcript is of record.

As the record reflects a diagnosis of lung cancer, the Board has recharacterized the claim to include that diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has adenocarcinoma of the lung, a respiratory cancer, that is presumed to be the result of his exposure to herbicide agents during his active service in the Republic of Vietnam during the Vietnam era.


CONCLUSION OF LAW

The criteria for service connection for adenocarcinoma of the lungs have been met.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran initially filed a claim for service connection for a chronic respiratory disorder, to include being the residual of asbestosis exposure.  However, at is his personal hearing he stated that he had recently been diagnosed as having lung cancer.  He maintained that his respiratory symptoms, which included shortness of breath, were the initial manifestations of his lung cancer.  

Records received since the hearing confirm that the Veteran has been diagnosed with adenocarcinoma of the lung.  The Veteran had service in Vietnam and is presumed to have been exposed to herbicide agents.  Exposure to herbicide agents may trigger presumptive service connection under 38 C.F.R. § 3.309(e).  Respiratory cancers, including lung cancer, is a presumptive disease under 38 C.F.R. § 3.309(e).  As the Veteran has been diagnosed with lung cancer, as lung cancer is a disease subject to the herbicide presumption and as the Veteran is presumed to have been exposed to herbicide agents, the Veteran's lung cancer is presumed to be service connected.


ORDER

Entitlement to service connection for adenocarcinoma of the lung is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


